Title: To Thomas Jefferson from James Bankhead, 15 August 1803
From: Bankhead, James
To: Jefferson, Thomas


          
            
              Dear Sir—
            
            Broad field Westmoreland County. August 15th. 1803
          
          This opportunity by Mr. Jos. Monroe, enables me to make a request, so early, that no other can have anticipated me in it; which may secure what I request should there be no other considerations—I have presumed, from report and other circumstances, that Mr. James Monroe will continue in Europe as resident Embassador, and should I be correct in the presumption, it is my ardent wish, to be placed with him as Secretary; which office, I request, from a conviction of the many advantages, I shall derive from it; as well as a desire to be with Mr Monroe, and a belief of my abilities to perform its functions—If I have erred in my conjecture, or have been too precipitate in writing to you on this subject; I hope, Sir, you will excuse me, and attribute the error to the great anxiety I have of being in the office requested—May I flatter my-self with the pleasure of hearing from you on this subject?—
          I have the honor to be, Dr. Sir, with great esteem and respect yr Obt. Servt.
          
            
              Jas. Bankhead
            
          
        